DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 12 and 20 in the amendment received on 6/9/2022.

The claims 1-20 are pending.

Claim Objections
Claims 1, 12 and 20 is/are objected to because of the following informalities: 
"specific plurality steps" in lines 7 and 13 of claim 1 should be "specific plurality of steps";
"specific plurality steps" in lines 11, 13 and 17 of claim 12 should be "specific plurality of steps"; and
"specific plurality steps" in lines 9, 11 and 15 of claim 12 should be "specific plurality of steps".
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 6/9/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (U.S. Publication No. 2019/0065990 A1) in view of Soudan et al. (U.S. Publication No. 2014/0215077 A1), and further in view of Ramamurthy et al. (U.S. Publication No. 2006/0184410 A1).
With respect to claim 1, Sharma discloses a method, comprising: collecting at least service task data and application utilization data (i.e., In some implementations, the runtime condition includes at least one of: i) a processor utilization metric that indicates an amount of processing resources that are being used when the computing system performs the real-time transaction operation; ii) a memory utilization metric that indicates an amount of memory resources that are being used when the computing system performs the real-time transaction operation; or iii) a time parameter that indicates an amount of time the computing system has spent performing the real-time transaction operation, ¶ 16). 
Sharma also discloses analyzing the collected data to determine a utilization pattern (i.e., The ML system receives annotated training data and data about a real-time transaction operation of the computing system. The ML system trains a predictive model based on iterative analysis of: i) annotated training data; and ii) data about real-time transactions being processed or performed by the system. A trained predictive model generates prediction data indicating a runtime condition of the system during performance of the real-time transaction, and provides the prediction data to a process automation module of the system. The automation module executes process automation scripts to remediate a computing process identified based on the runtime condition, and that is executed by the system to perform the real-time transaction operation, ¶ 6.  Processing the data inputs through layers of the ANN enables system 100 to identify patterns in the data and determine inferences that can translate to prediction data 122. In particular, processing the data inputs through layers of the ANN enables the ML system to generate or train predictive model 116 based at least on iterative analysis of various data inputs (training data and other data), ¶ 39).  
Sharma further discloses automatically identifying a computer automation opportunity based on the determined utilization pattern (i.e., Automated processes for generating scripted files based on analysis of these datasets are described. Scripted files can be automatically executed to remediate failed computer processes, thereby leading to an improved operation of the computer system, ¶ 20.  Analysis and monitoring tools 312 can also include data collectors such as data manager 102 and training engine 112. Tools 312 may further include solution managers that communicate with the ML system and remediation processing system 120 to execute prediction model 116 and process automation modules of system 120. Correlation layer 314 can receive information relating to real-time transaction data 118 and prediction data 122 from monitoring tools 312. Correlation layer 314 correlates the received data 118, 122 by analyzing the data to determine runtime conditions with indications identifying failed computer processes, ¶ 66). 
Sharma also discloses providing an automatically generated recommendation of an automation solution among a plurality of automation solution candidates for the identified computer automation opportunity (i.e., System 100 uses at least one process automation module of a remediation processing system to generate, select, and execute process automation scripts based in part on analysis of remediation log data, the prediction data, and real-time data about on-going computing operations and transactions. As shown in FIG. 1, system 100 generally includes training data manager 102, training engine 112, predictive model 116, and a remediation processing system 120, ¶ 28.  System 120 further includes process automation scripts 208 produced by script generator 206 and that are stored in an electronic storage medium of system 120 and a script selection module 210 that executes program code or software instructions for scoring logic 212. System 120 also includes a script execution module 216 for executing automation scripts 208 selected by selection module 210 and status data 218 that indicates a processing status of the scripts 208 that are selected for execution by selection module 210, ¶ 50). 
Sharma may not explicitly disclose analyzing the collected data to determine a utilization pattern of a workflow created and managed using a cloud-based business workflow management service.
However, Soudan discloses analyzing the collected data to determine a utilization pattern of a workflow created and managed using a cloud-based business workflow management service (i.e., Every customer utilizing cloud resources wants to ensure that their applications are sufficiently optimized to meet the demands of their business at all times while not wasting resources [shows the system can be used for business workflow management services], ¶ 5.  A system that allows users and organizations to access on-demand, and in a personalized way, performance and optionally flow activity measures of an end-to-end network of virtual resources is described [analyzing the collected data to determine a utilization pattern of a workflow]. The system can be configured to generate and output metrics associated with virtual resources that can identify potential bottlenecks and congestion affecting system performance. The metrics can be mapped to the virtual resources in a visual format that is output as part of actionable user interface, ¶ 7.  In an alternative embodiment, the invention pertains to an apparatus for cloud or distributed computing resource management [created and managed using a cloud-based business workflow management service]. The apparatus is formed from one or more electronic devices that are configured to perform one or more of the above described method operations. In another embodiment, the invention pertains to at least one computer readable storage medium having computer program instructions stored thereon that are arranged to perform one or more of the above described operations [created and managed using a cloud-based business workflow management service], ¶ 11.  ADN provides tools for adapting the network and working around problems automatically, thus maintaining business continuity and optimizing resource utilization [business workflow management service], ¶ 38.  Managing network resources including bottleneck management is an art. The introduction of the cloud paradigm, for which many aspects of the cloud resources are opaque to a user, introduces new challenges and complexities to managing network resources. For example, in the cloud at any given time, a user may not know the physical locations of their applications on particular devices, the physical communication connections between the devices, and the demands on the resources from other users.… Moreover as more mission-critical, complex and large scale applications are deployed in cloud environment, unpredictable and low performance can affect dramatically the business from these applications [created and managed using a cloud-based business workflow management service], ¶ 101) in order to allow for the managing of virtual resources in a cloud or distributed environment via a system and a user interface that provide modeling and visualization of end to end communication patterns, network traffic and real-time resource management in the context of virtual or physical networks (¶ 2).  
Soudan also discloses automation opportunity targets an identified portion of the workflow associated with a  bottleneck in the workflow (i.e., Once a potential bottleneck is identified, the system provides a methodology for locating the bottleneck. The methodology involves checking in order each of the application, transport and network layers of a sender and receiver nodes for performance problems. Conditions are defined for each of the layers at the sender and receiver nodes that are indicative of a particular type of bottleneck [wherein the computer automation opportunity targets an identified portion of the workflow associated with a bottleneck in the workflow]. When the conditions are met in any one of the layers, the system can be configured to stop the checking process and output a message indicating the presence of a bottleneck in the layer and its location. In addition, the system can be configured to generate and output a remedial action for eliminating the bottleneck. The system can be configured to perform the action automatically or after receiving a confirmation from the user, ¶ 8). 
Soudan further discloses wherein the automatically recommendation is associated with a revision of the workflow (i.e., The processor checks serially for a problem indicating a presence of the bottleneck in each of an application layer, transport layer, and network layer of the sender and the receiver. When a check indicates the problem is in one of the application layer, transport layer, or network layer of the sender or the receiver, the processor stops the checking and outputs a message to the user interface indicating a location of the bottleneck is in the sender or receiver and a recommendation for a remedial action for alleviating the bottleneck [wherein the automatically recommendation is associated with a revision of the workflow]. When the checks indicate the problem is not located in any of the application layer, transport layer, or network layer of the sender or the receiver, the processor outputs a message to the user interface indicating the location of the bottleneck is in an external path between the sender and the receiver and a recommendation for a remedial action for alleviating the bottleneck in the external path or there is no problem, ¶ 10). 
Therefore, based on Sharma in view of Soudan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Soudan to the system of Sharma in order to allow for the managing of virtual resources in a cloud or distributed environment via a system and a user interface that provide modeling and visualization of end to end communication patterns, network traffic and real-time resource management in the context of virtual or physical networks.
Sharma and Soudan may not explicitly disclose wherein the computer automation opportunity targets a group of specific plurality steps that is a portion of the workflow associated with a bottleneck in the workflow, wherein the bottleneck is associated with repeating the same group of specific plurality steps included in the workflow multiple times.
However, Ramamurthy discloses wherein the computer automation opportunity targets a group of specific plurality steps that is a portion of the workflow associated with a bottleneck in the workflow, wherein the bottleneck is associated with repeating the same group of specific plurality steps included in the workflow multiple times (i.e., The present invention provides a fast-cycle enterprise process improvement solution that overcomes prior art deficiencies associated with business process improvement methods and practices. In accordance with the present invention, automated observations of process activities in business applications are performed, and the data collected from such observations is used to conduct automated analysis of current business process performance on a substantially continuous basis. Information collected in accordance with the present invention may be used by managers to identify bottlenecks in business processes, to implement corrective action, and to ensure ongoing compliance with the improved business processes [wherein the computer automation opportunity targets a group of specific plurality steps that is a portion of the workflow associated with a bottleneck in the workflow], ¶ 35.  The present invention presents a method of systematically performing Capture, Catalog, Combination, Correlation, Change, Compression, and Certification of business processes in a fashion that can overcome the above mentioned limitations [wherein the computer automation opportunity targets a group of specific plurality steps that is a portion of the workflow]. The first three take data from the wild and refine them, while the last three make use of that understanding to create business applications, ¶ 62.  Compression -- Compression represents discovery of opportunity to compress work done from observed work (through Capture), essentially through automation, using external programmatic methods as well as native automation of repetitive activity [wherein the bottleneck is associated with repeating the same group of specific plurality steps included in the workflow multiple times], ¶ 68) in order to provide methods and systems for the measurement and improvement of business processes, and specifically to software that can capture user actions on a computer, analyze them, and automatically generate improvements or assistance (¶ 3).
Ramamurthy also discloses the group of specific plurality steps of the workflow (i.e., Compression -- Compression represents discovery of opportunity to compress work done from observed work (through Capture), essentially through automation, using external programmatic methods as well as native automation of repetitive activity [the group of specific plurality steps of the workflow], ¶ 68). 
Therefore, based on Sharma in view of Soudan, and further in view of Ramamurthy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ramamurthy to the system of Sharma and Soudan in order to provide methods and systems for the measurement and improvement of business processes, and specifically to software that can capture user actions on a computer, analyze them, and automatically generate improvements or assistance.

With respect to claim 2, Sharma and Soudan may not explicitly disclose wherein the collected application utilization data is received via an installed client agent.
However, Ramamurthy discloses wherein the collected application utilization data is received via an installed client agent (i.e., FIG. 1 shows a block diagram of a preferred system architecture. User workstations 350, 351, 352 and 353 have software agents 354, 355, 356 and 357 installed or downloaded onto the desktops or laptops. The agents include application observers 354, 355, 356 and 357 that capture and record data indicative of user interactions with the user's workstations 350, 351, 352 and 353, respectively, ¶ 117.  User workstations 350, 351, 352 and 353 have software agents 354, 355, 356 and 357 installed or downloaded onto the desktops. The agents include application observers 354, 355, 356 and 357 that capture and record data indicative of user interactions with the user's workstation 350, 351, 352 and 353, respectively. As shown in FIG. 1, captured data is fed into a desktop listener 358, ¶ 118) in order to provide methods and systems for the measurement and improvement of business processes, and specifically to software that can capture user actions on a computer, analyze them, and automatically generate improvements or assistance (¶ 3).
Therefore, based on Sharma in view of Soudan, and further in view of Ramamurthy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ramamurthy to the system of Sharma and Soudan in order to provide methods and systems for the measurement and improvement of business processes, and specifically to software that can capture user actions on a computer, analyze them, and automatically generate improvements or assistance.

With respect to claim 3, Sharma and Soudan may not explicitly disclose wherein the installed client agent is configured to monitor two or more application processes of a client device.
However, Ramamurthy discloses wherein the installed client agent is configured to monitor two or more application processes of a client device (i.e., For example, it is important to be able to analyze what a user was doing across multiple software applications [monitor two or more application processes of a client device], and to be able to intervene with help or other appropriate actions based on the context in which the most current user interactions with the computer occurred, ¶ 16.  FIG. 1 shows a block diagram of a preferred system architecture. User workstations 350, 351, 352 and 353 have software agents 354, 355, 356 and 357 installed or downloaded onto the desktops or laptops [wherein the installed client agent is configured to monitor two or more application processes of a client device]. The agents include application observers 354, 355, 356 and 357 that capture and record data indicative of user interactions with the user's workstations 350, 351, 352 and 353, respectively, ¶ 117.  The capture coverage is extensive, and can provide continuous process observation and monitoring [monitor two or more application processes of a client device], ¶ 245.  Also see figure 1) in order to provide methods and systems for the measurement and improvement of business processes, and specifically to software that can capture user actions on a computer, analyze them, and automatically generate improvements or assistance (¶ 3).
Therefore, based on Sharma in view of Soudan, and further in view of Ramamurthy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ramamurthy to the system of Sharma and Soudan in order to provide methods and systems for the measurement and improvement of business processes, and specifically to software that can capture user actions on a computer, analyze them, and automatically generate improvements or assistance.

With respect to claim 4, Sharma and Soudan may not explicitly disclose wherein the installed client agent is configured to monitor operating system events of the client device.
However, Ramamurthy discloses wherein the installed client agent is configured to monitor operating system events of the client device (i.e., A system in accordance with the present invention provides a capability to thread together events that refer to common data across multiple users and multiple applications [to monitor operating system events of the client device], ¶ 46.  FIG. 1 shows a block diagram of a preferred system architecture. User workstations 350, 351, 352 and 353 have software agents 354, 355, 356 and 357 installed or downloaded onto the desktops or laptops [wherein the installed client agent is configured to monitor]. The agents include application observers 354, 355, 356 and 357 that capture and record data indicative of user interactions with the user's workstations 350, 351, 352 and 353, respectively, ¶ 117.  User workstations 350, 351, 352 and 353 have software agents 354, 355, 356 and 357 installed or downloaded onto the desktops. The agents include application observers 354, 355, 356 and 357 that capture and record data indicative of user interactions with the user's workstation 350, 351, 352 and 353, respectively. As shown in FIG. 1, captured data is fed into a desktop listener 358, ¶ 118) in order to provide methods and systems for the measurement and improvement of business processes, and specifically to software that can capture user actions on a computer, analyze them, and automatically generate improvements or assistance (¶ 3).
Therefore, based on Sharma in view of Soudan, and further in view of Ramamurthy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ramamurthy to the system of Sharma and Soudan in order to provide methods and systems for the measurement and improvement of business processes, and specifically to software that can capture user actions on a computer, analyze them, and automatically generate improvements or assistance.

With respect to claim 5, Sharma discloses receiving one or more datasets configured for the workflow (i.e., Data manager 102 is a predictive model training data manager that receives and stores data and information associated with multiple datasets. The datasets can include log files and other information about electronic correspondences 104 (e.g., e-mails), information compiled from network manager devices 108 and software applications, and information from multiple data sources 106 generally present in an example computer network, e.g., processor and memory utilization values. The information compiled from network manager devices and applications can include workflow and batch processing data [one or more datasets configured for the workflow], status information about recurring computer-based transactions, and data about computer implemented operations and processes, ¶ 29). 
Sharma and Soudan may not explicitly disclose receiving one or more process rules configured for the workflow.
However, Ramamurthy discloses receiving one or more process rules configured for the workflow (i.e., In FIG. 8, an end to end business process 230 may be broken into a linear process 232, decision trees and a rules engine 234, manual processes 236 and workflows 238, The linear process may include steps 240 and a hierarchy 242. The workflows 238 may also include linear processes 244 that are made up of steps 246 and a hierarchy 248, decision trees and a rules engine 250 and manual flows 252, ¶ 439) in order to provide methods and systems for the measurement and improvement of business processes, and specifically to software that can capture user actions on a computer, analyze them, and automatically generate improvements or assistance (¶ 3).
Ramamurthy also discloses applying the configured one or more process rules to the collected data, wherein analyzing the collected data to determine the utilization pattern includes determining one or more process analytics results for the workflow (i.e., Another technological problem in the prior art was the inability to achieve contextual intervention with a user from a context outside a particular application. For example, it is important to be able to analyze what a user was doing across multiple software applications, and to be able to intervene with help or other appropriate actions based on the context in which the most current user interactions with the computer occurred, ¶ 16.  A business process specification consists of task specifications and thread specifications. A task specification is preferrably done as a task SCXML that provides a specification of how an business task (or activity) is accomplished. A task instance is comprised of individual event instances, such as screen-flows and data entry, that gain business relevance from the completion of the task. Tasks are discovered by pattern-matching rules that apply an SCXML artifact to match the observed event data-set and report matches as task instances [applying the configured one or more process rules to the collected data, wherein analyzing the collected data to determine the utilization pattern includes determining one or more process analytics results for the workflow], ¶ 289.  Threads are discovered by pattern-matching rules that apply common or shared identifiers to match the data-set of observed task instances and report matched sets as thread instances, ¶ 291.  The actions can include any computable functions, including setting process instance variables, computing inferred data values, rule priorities, etc. Practitioners of the art can utilize any of the well known rule based systems [applying the configured one or more process rules to the collected data], ¶ 470).
Therefore, based on Sharma in view of Soudan, and further in view of Ramamurthy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ramamurthy to the system of Sharma and Soudan in order to provide methods and systems for the measurement and improvement of business processes, and specifically to software that can capture user actions on a computer, analyze them, and automatically generate improvements or assistance.

With respect to claim 6, Sharma discloses presenting a visualization of the utilization pattern via a cloud-based automation user interface (i.e., For example, training engine 112 can analyze the distinct data types of annotated training data 110, identify at least a subset of labels and data parameter values of data 110, and generate an example trend graph 114 for visualizing certain trends of the labels and parameter values, ¶ 36.  Trend graph 114 can include graphical data for visualizing parameter values that indicate, e.g., processor (CPU) and memory resource utilization, ¶ 37). 

With respect to claim 7, Sharma discloses determining estimated metrics of the automatically generated recommendation of the automation solution (i.e., The ML system receives annotated training data and data about a real-time transaction operation of the computing system. The ML system trains a predictive model based on iterative analysis of: i) annotated training data; and ii) data about real-time transactions being processed or performed by the system. A trained predictive model generates prediction data indicating a runtime condition of the system during performance of the real-time transaction, and provides the prediction data to a process automation module of the system. The automation module executes process automation scripts to remediate a computing process identified based on the runtime condition, and that is executed by the system to perform the real-time transaction operation, ¶ 6.  In some implementations, the method further includes: performing, using a neural network of the machine learning system, inference computations for deep-learning operations based on analysis of the training data for the plurality of datasets; and generating, by the machine learning system, the predictive model based on the deep-learning operations performed by the neural network, ¶ 10.  In some implementations, generating a respective confidence score for each script in the subset of scripts includes: analyzing the prediction data that indicates the runtime condition, the data about the real-time transaction operation, and data about previous attempts at remediating a particular computing process; in response to analyzing, determining, for each script in the subset, an amount of relevance between the script and at least the runtime condition indicated by the prediction data; and generating the respective confidence score for the script based on the determined amount of relevance, ¶ 14.  In some implementations, the runtime condition includes at least one of: i) a processor utilization metric that indicates an amount of processing resources that are being used when the computing system performs the real-time transaction operation; ii) a memory utilization metric that indicates an amount of memory resources that are being used when the computing system performs the real-time transaction operation; or iii) a time parameter that indicates an amount of time the computing system has spent performing the real-time transaction operation, ¶ 16). 
Sharma also discloses providing the determined estimated metrics via the cloud-based automation user interface (i.e., In some implementations, generating a respective confidence score for each script in the subset of scripts includes: analyzing the prediction data that indicates the runtime condition, the data about the real-time transaction operation, and data about previous attempts at remediating a particular computing process; in response to analyzing, determining, for each script in the subset, an amount of relevance between the script and at least the runtime condition indicated by the prediction data; and generating the respective confidence score for the script based on the determined amount of relevance, ¶ 14.  FIG. 2 illustrates a block diagram of the remediation processing system 120 described above. System 120 can include one or more process automation modules that are used to remediate a computer process. System 120, as well as system 100, can include processors, memory devices, and electronic data storage mediums that collectively form one or more computing modules of systems 100, 120. Processors of the computing modules process instructions for execution by systems 100, 120, including instructions stored in the memory devices or on the storage mediums to perform data analysis and data computations for remediating computer processes and displaying graphical information for a graphical user interface (GUI) at an example display of systems 100, 120, ¶ 47.  In response to performing one or more of items i, ii, and iii, module 210 can determine, for each script in the subset, an amount of relevance between the script and at least the runtime condition indicated by prediction data 122 and generate the respective confidence score for the script based on the determined amount of relevance. The confidence scores can quantify an extent to which execution of a particular process automation script will result in remediation of a failed computer process, ¶ 55.  For example, system 120 includes a remediation status indicator 220, e.g., display device, for displaying or indicating a remediation status of a failed computer process. In some implementations, indicator 220 is accessed by users 202 to determine whether execution of a particular process automation script resulted in remediation of a failed computer process. When execution of a process automation script results in successful remediation of a failed computer process, data associated with remediation logs 204 can be modified or updated to identity particular scripts or remediation processes that are useful, or successful, for remediating one or more failed computer processes, ¶ 58.  Dashboard system 318 can receive alerts 316 and generate a graphical user interface (GUI) for displaying the alerts as well as other information pertaining to runtime conditions, real-time transaction data 118, and predication data 122, ¶ 69). 

With respect to claim 8, Sharma discloses wherein automatically identifying the computer automation opportunity includes analyzing audit logs of a cloud-based service and infrastructure data of the cloud-based service (i.e., In some implementations, the method further includes: accessing, by the process automation module, a plurality of remediation logs that each include data about remediating different computing processes [analyzing audit logs of a cloud-based service and infrastructure data of the cloud-based service], ¶ 15.  Data manager 102 is a predictive model training data manager that receives and stores data and information associated with multiple datasets. The datasets can include log files and other information about electronic correspondences 104 (e.g., e-mails), information compiled from network manager devices 108 and software applications, and information from multiple data sources 106 generally present in an example computer network, e.g., processor and memory utilization values [wherein automatically identifying the computer automation opportunity includes analyzing audit logs of a cloud-based service and infrastructure data of the cloud-based service]. The information compiled from network manager devices and applications can include workflow and batch processing data, status information about recurring computer-based transactions, and data about computer implemented operations and processes, ¶ 29). 

With respect to claim 10, Sharma discloses wherein the provided automatically generated recommendation of the automation solution includes installing an automated service task process to replace manually performed service tasks (i.e., The automation module executes process automation scripts to remediate a computing process identified based on the runtime condition, and that is executed by the system to perform the real-time transaction operation [wherein the provided automatically generated recommendation of the automation solution], ¶ 6.  One aspect of the subject matter described in this specification can be embodied in a computer-implemented method. The method includes, receiving, at a data manager of a computing system, training data for a plurality of datasets, the training data comprising information about one or more computing processes; and annotating, by a data classifier of the computing system, the training data as: being associated with a particular dataset of the plurality of datasets; and being descriptive of computing processes that are executed to perform multiple respective transactions [wherein the provided automatically generated recommendation of the automation solution], ¶ 7.  In some implementations, executing the at least one process automation script includes: accessing a script repository that includes a plurality of process automation scripts and identifying at least a subset of scripts from among the plurality of process automation scripts; generating a respective confidence score for each script in the subset of scripts; and executing the at least one process automation script based on analysis of the respective confidence score for each script in the subset of scripts [wherein the provided automatically generated recommendation of the automation solution], ¶ 13.  An electronic system of one or more computers can be so configured by virtue of software, firmware, hardware, or a combination of them installed on the electronic system that in operation cause the system to perform the actions. One or more computer programs can be so configured by virtue of having instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions [installing an automated service task process to replace manually performed service tasks], ¶ 18). 

With respect to claim 11, Sharma discloses wherein the provided automatically generated recommendation of the automation solution includes generating a machine learning model to infer results associated with the utilization pattern (i.e., The method further includes, receiving, at a machine learning system of the computing system, annotated training data and data about a real-time transaction operation of the computing system, wherein the machine learning system: trains a predictive model based on iterative analysis of the annotated training data and the data about the real-time transaction operation, the trained predictive model being configured to generate prediction data using inferences learned during training of the predictive model; and provides prediction data indicating a runtime condition of the computing system when the computing system performs the real-time transaction operation, ¶ 8.  In some implementations, the method further includes: performing, using a neural network of the machine learning system, inference computations for deep -learning operations based on analysis of the training data for the plurality of datasets; and generating, by the machine learning system, the predictive model based on the deep -learning operations performed by the neural network, ¶ 10). 

With respect to claims 12 and 20, the limitations of claims 12 and 20 are similar to the limitations of claim 1 above.   The limitations of claims 12 and 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Sharma further discloses a system, comprising: one or more processors; and a memory coupled to the one or more processors, wherein the memory is configured to provide the one or more processors with instructions (i.e., In some implementations, data manager 102 is an example database system that includes memory for storing program code or software instructions and processors for executing the code to cause performance of certain database management functions. For example, data manager 102 can mine or obtain data for the multiple datasets and perform various data extraction, comparison, and analysis functions. Moreover, data manager 102 can annotate, compile, and store a variety of training data in the memory of data manager 102, ¶ 30). 

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (U.S. Publication No. 2019/0065990 A1) in view of Soudan et al. (U.S. Publication No. 2014/0215077 A1), and Ramamurthy et al. (U.S. Publication No. 2006/0184410 A1), and in further view of Hadar et al. (U.S. Patent No. 9,135,324 B1).
With respect to claim 9, Sharma discloses an automatically generated recommendation of the automation solution (i.e., System 100 uses at least one process automation module of a remediation processing system to generate, select, and execute process automation scripts based in part on analysis of remediation log data, the prediction data, and real-time data about on-going computing operations and transactions. As shown in FIG. 1, system 100 generally includes training data manager 102, training engine 112, predictive model 116, and a remediation processing system 120, ¶ 28). 
Sharma, Soudan and Ramamurthy may not explicitly disclose wherein the provided automatically generated recommendation of the automation solution is associated with utilizing a conversation agent.
However, Hadar discloses wherein the provided automatically generated recommendation of the automation solution is associated with utilizing a conversation agent (i.e., In particular configurations, systems and methods disclosed herein may assist business owners and process analysts to: (1) identify cloud-based or composite applications in active use in the organization, comprising processes sanctioned by IT and business-driven, "rogue" implementations; (2) determine which IT composite applications would benefit significantly from process automation or process optimization in order to increase workforce productivity; (3) identify redundant or unused IT systems by tracking usage or lack of use, and reporting on assets and licenses that may be harvested and repurposed or retired; (4) suggest one or more of actual orchestrations, workflows, and interface design changes to improve human-based process interactions; and (5) recommend specific, cloud-based enterprise integrations, automation processes, and other system improvements or optimizations [automatically generated recommendation of the automation solution], column 7 ¶ 3.  Thus, in some configurations, one or more of devices 104 through 126 may be implemented on different CPUs of the processor system. In other configurations, one or more of devices 104 through 126 may be implemented on a same CPU of the processor system. In some configurations, one or more of devices 104 through 126 may be implemented on different CPUs. In some configurations, system 100 may not comprise one or more of devices 104 through 126. I/O device 103 may transmit data to cloud 2, may transmit data to other devices connected to system 100, and may transmit a notification (e.g., display a message, make a sound, send an email, make a telephone call) or other information (e.g., end-user navigation map, end-system navigation map, perspective navigation map) to a network manager, a management system, or other entity. In some configurations, the notification or other information may be displayed on a display (not depicted) for analysis by a user [wherein the provided automatically generated recommendation of the automation solution is associated with utilizing a conversation agent], column 20 ¶ 2) in order to provide a method for identifying codified parameters in log data as well as filtering the log data based upon a codified parameter in the log data to identify a portion of the log data from other portions of the log data that have been activated a predetermined number of times in a sequence of activation forming a utilization pattern (column 1 ¶ 4).
Therefore, based on Sharma in view of Soudan and Ramamurthy, and further in view of Hadar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hadar to the system of Sharma, Soudan and Ramamurthy in order to provide a method for identifying codified parameters in log data as well as filtering the log data based upon a codified parameter in the log data to identify a portion of the log data from other portions of the log data that have been activated a predetermined number of times in a sequence of activation forming a utilization pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
9/22/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447